Order insofar as appealed from reversed. We recognize the rule that upon a proper showing a party may be entitled to examine before trial an accountant or attorney employed by an adverse party. Here, however, there were no special circumstances disclosed to justify the examination of either. It is conceded that at a prior date the accountants inspected and examined the books of respondents and presumably the results thereof were made available to appellant or her attorneys. The respondents heretofore have been granted extensive rights to examine the appellant and her husband. (Cf. Matter of Gottfried v. Gottfried Baking Co., 2 A D 2d 959.) No valid reason has been presented to justify the examination of the accountants. The respondents also seek to examine appellant’s attorney generally and specifically in regard to certain conversations between petitioner’s husband and third parties when it is claimed the attorney was present. The husband and some of the third parties have been examined as to these matters and the primary purpose of examining the attorney is to explore his recollection of these conversations. Pretrial examinations must terminate at some point and in the exercise of a proper discretion the motion to vacate should have been granted. Settle order. Concur— Breitel, J. P., Botein, Valente, Bergan and Bastow, JJ.